Sinkler, J.,
— The Seventh Reformed Presbyterian Church of Philadelphia excepts to the award of the legacy given by the codicil dated January 31,1894, to the trustees of the Fourth Reformed Presbyterian Church. In 1910 a schism arose in the Fourth Reformed Presbyterian Church; one faction left the church, formed the Seventh Reformed Presbyterian Church of Philadelphia and remained a member of the denomination known as the Reformed Presbyterian Church; the other faction remained, but left the Reformed Presbyterian Church and joined the Presbyterian General Assembly. Later the remaining faction removed to a new site and changed its name to the Steele Memorial Presbyterian Church. No change was made in the name by decree, and this faction of the original church continued to exercise the corporate rights given by the charter of the Fourth Reformed Presbyterian Church. As the learned auditing judge recites, at the audit the Seventh Reformed Church claimed to have succeeded to all the rights and privileges of the Fourth. The institution now known as the Steele Memorial Presbyterian Church also claims to be the Fourth Reformed Presbyterian Church. The question determined by the auditing judge is purely one of fact. Upon consideration of the record, as well as the briefs of argument submitted to us, we are agreed that he was correct.
The exceptions are dismissed and the adjudication is confirmed absolutely.